DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Harris Pitlick on November 5, 2021.
The application has been amended as follows: 
1. A semiconductor device, comprising: 
a semiconductor substrate; 
a polysilicon layer fixed to the semiconductor substrate by an insulating film; 
silicon nitride layers in contact with the polysilicon layer; 
electrode layers formed on the polysilicon layer; and 
a protective film covered and directly contacted: i) peripheries of each of the electrode layers, the polysilicon layer and the insulating film, and ii) portions of a top surface of the semiconductor substrate, 


wherein the polysilicon layer comprises an n-type layer [[and]] abutting a p-type layer in a lateral direction 
the polysilicon layer includes at least one of said silicon nitride layers in each of the n-type layer and the p-type layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a protective film covered and directly contacted: i) peripheries of each of the electrode layers, the polysilicon layer and the insulating film, and ii) portions of a top surface of the semiconductor substrate, and wherein a material of the protective film is different from that of the insulating film", as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A and B are cited as being related to a semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811